Fellows, C. J.
Defendant milling company owned two mills in Ann Arbor known as the “Central mill” and the “City mill.” The City mill was being' overhauled and plaintiff was at work at the Central mill. He was sent from there over to assist in getting the City mill ready to start. The testimony tends to establish that in attempting to put a heavy belt on a pulley he was obliged to get in a “twisted” or cramped position; that it required two men to put on the belt, but that he was attempting to do it alone; that in straining to lift the pulley sufficiently to allow the belt to slip over it he sustained a hernia, necessitating an operation and loss of time. He testifies:
“I was there getting belts ready to help to arrange to get this mill ready to start when the millwrights got through with it. I glued some belts- and had put them on, but this belt, — they had changed the end of the machine; and they just reversed the end and they had run it as a cross-belt. So I unglued the belt. They had taken -the pulley and shifted it behind the post is the reason I had to take the belt apart; and I took it apart and glued it back; but by twisting the belt it made it awful tight and I took the clamps off and tried to put on the belt myself and it was so tight that I couldn’t. As I got down and pulled on the pulley to lift up on it I felt this pain there, but still l didn’t know; I kept right on with my work up until about 5 o’clock. So I had to go home and I went over to the house and laid down.”
In giving his testimony plaintiff illustrated the position he was in when he received the injury. He testified that he frequently put on belts around the mill but had never attempted to put one on that was as tight as this one; that it would require two men to put the belt on; he was attempting to put it on *662alone; that it could have been put on more easily had the pulley been in motion.
Defendants contend that the plaintiff was doing the usual and ordinary work he was employed to do in the usual and ordinary way, and that the case falls within the rule announced in Kutschmar v. Briggs Manfg. Co., 197 Mich. 146 (L. R. A. 1918B, 1133), and kindred cases. We are not persuaded that such is the only legitimate inference to be drawn from the testimony in this record. We think the testimony in the record, some of which we have quoted, fully justified the department of labor and industry in reaching the conclusion that the hernia which plaintiff suffered was produced by an unusual strain when he was in an unusual position attempting to lift this heavy pulley and put on this heavy belt, work that required the assistance* of another man. Upon this record the case is controlled by Grove v. Michigan Paper Co., 184 Mich. 449; Robbins v. Original Gas Engine Co., 191 Mich. 122; Bell v. Hayes-Ionia Co., 192 Mich. 90; Hurley v. Selden-Breck Construction Co., 193 Mich. 197; Schanning v. Standard Castings Co., 203 Mich. 612; St. Clair v. Meyer Music House, 211 Mich. 285; Helder v. Luce Furniture Co., 217 Mich. 496.
The award will be affirmed.
Wiest, McDonald, Clark, Bird, Sharpe, and Steere, JJ., concurred. Moore, J., did not sit.